Citation Nr: 0705039	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
condition.

2.  Entitlement to service connection for bilateral ankle 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In the veteran's VA Form 9, dated in October 2003, the 
veteran requested a travel board hearing.  In correspondence 
received in December 2003, the veteran withdrew his request 
for a hearing before a member of the traveling section of the 
Board and requested a hearing before regional office 
personnel instead.  The record shows that a hearing was held 
before a Decision Review Officer (DRO) in May 2004; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in November 2002, the veteran 
reported that the VA examination he received in September 
2002 for various claimed disabilities, which included 
thoracic spine and bilateral ankle conditions, was 
inadequate.  Based on the examiner's comments and actions, 
the veteran stated that he felt he did not receive a fair and 
impartial evaluation.  

In the veteran's notice of disagreement, dated in January 
2003, his representative identified specific portions of the 
September 2002 VA examination report to which the veteran 
disagreed.  Specifically, the veteran took issue with the VA 
examiner's statement that the veteran was not claiming neck 
pain, upper back pain, or ankle pain at that time, and that 
the veteran had no symptoms in those locations at that time.  

The veteran contended that the VA examiner's statement was 
inaccurate.  The veteran agreed that he reported that he was 
not experiencing symptoms in those areas at the time of the 
examination, but that he did not indicate an attempt to 
withdraw his claim for service connection for those 
conditions.  The VA examination report showed that the VA 
examiner obtained x-rays of the lumbosacral spine, bilateral 
hips, and bilateral knees, but not the thoracic spine or 
bilateral ankles.  The VA examination report also included 
the VA examiner's opinions for multiple claimed conditions, 
but not for his thoracic spine and bilateral ankle disability 
claims.  The Board finds that because the veteran has claimed 
that the VA examination was inadequate and that he has not 
expressed an intent to withdraw his claims for these two 
conditions, another VA examination is warranted.

The record also shows that the veteran has not received 
proper notice pursuant to the Veterans Claims Assistance Act 
of 2000.  U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) 
(VCAA).  In correspondence dated in July 2002, the RO 
informed the veteran of what was necessary to establish 
entitlement to service-connection for his claimed 
disabilities, but failed to inform the veteran of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  Full 
compliance with the VCAA requires that the veteran be 
provided with notice of these responsibilities.  Id.  

The record also shows that the veteran has not been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Fully compliant VCAA notice requires that the 
veteran be notified of these elements as well.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
determine whether the veteran currently 
suffers from thoracic spine and bilateral 
ankle disabilities.  For the thoracic 
spine disability, the examiner is 
specifically asked to specify whether the 
veteran suffers from a disability separate 
from the already service-connected lumbar 
spine and cervical spine disabilities.  If 
either a thoracic spine or an ankle 
disability is found, the examiner should 
provide an opinion as to the etiology of 
the disorder(s).  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any thoracic spine or ankle 
disorder found on examination is more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the veteran's 
military activity, which included repeated 
parachute jumps with difficult landings.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

2.  Please provide the veteran with notice 
of VA's duties under the VCAA and the 
delegation of responsibility between VA and 
the veteran in procuring the evidence 
relevant to the appealed claims.  This 
notice shall specify what information and 
medical or lay evidence is necessary to 
substantiate the claims.  As part of that 
notice, the RO shall indicate which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran.  The notice shall request that the 
veteran provide any evidence in the 
veteran's possession that pertains to the 
claim.  This action should include written 
notice to the veteran of what the evidence 
must show to establish entitlement to 
service connection for the claimed 
conditions.  Finally, the notice shall 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by law.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
thoracic and bilateral ankle disorders 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


